Citation Nr: 0811202	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1969.  The veteran died in December 2002, and the 
veteran's widow is the appellant.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to nonservice-connected burial 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in December 2002 and was buried on 
December [redacted], 2002.  

3.  The appellant's application for nonservice-connected 
burial benefits was received by the RO on December 29, 2004.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Burial allowances are payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2007).  If a 
veteran's death is not service-connected, and the claim for 
reimbursement or direct payment of burial and funeral 
expenses is made under 38 C.F.R. § 3.1600(b), the claim must 
be received by VA within two years after the permanent burial 
or cremation of the body.  38 U.S.C.A. § 2304 (West 2002); 38 
C.F.R. §§ 3.1600(b); 3.1601(a) (2007).  

In this case, the veteran died in December 2002 and was 
buried on December [redacted], 2002.  The death certificate listed 
the immediate cause of death as metastatic neuroendocrine 
carcinoma to the liver from an unknown primary.  The Board 
notes that at the time of his death, the veteran was service-
connected for residuals of a fractured lumbar spine; however, 
the appellant has not claimed that death was due to the 
veteran's service-connected disability.  As such, entitlement 
to nonservice-connected burial benefits is available only if 
a claim is received within two years of the burial.  See 
38 C.F.R. § 1600(b).  In this case, the RO received the 
appellant's Application for Burial Benefits on December 29, 
2004.  As her application was not received within two years 
of his burial, her claim must be denied.  38 U.S.C.A. § 2304 
(West 2002); 38 C.F.R. § 3.1601(a) (2007).  

The Board notes that the appellant contends that she did in 
fact file her application for burial benefits within two 
years of the veteran's burial.  In a February 2005 personal 
statement, she stated that she mailed her application for 
burial benefits on December 26, 2004.  Thereafter, in a March 
2006 personal statement, the appellant explained that she 
actually mailed her application on December [redacted], 2004, and 
expected that her application would be received by the RO on 
December 28, 2004.  She stated that the application was 
mailed from the "Denver Metro Area" using a Denver address, 
and the delay was caused by the United States Postal Service.  

The Board has considered the appellant's contentions, but 
finds no legal basis for her entitlement to burial allowance 
under the law, regardless of whether she mailed her 
application on December 26, 2004, or December [redacted], 2004.  
Because the record shows her claim was not received by the RO 
until December 29, 2004, more than two years after the 
veteran's burial, VA is expressly precluded by regulation 
from paying for the veteran's burial expenses.  Although the 
appellant asserts that her application was mailed on December 
[redacted], 2004 within the two year period, the controlling date is 
that of the receipt of the application by VA, with no 
exceptions provided for by regulation.  See 38 U.S.C.A. § 
2304; 38 C.F.R. § 3.1601(a).

While sympathetic to the appellant's frustration, the Board 
is nevertheless bound by the law establishing specific burial 
benefit regulations, including strict filing timeliness 
guidelines, and is mandated to rule accordingly.  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant's claim for 
nonservice-connected burial benefits is denied.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his or her claim, VCAA does 
not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Moreover, this decision results in a denial of 
nonservice-connected burial benefits and any failure to 
provide notice as to the effective date and rating is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As previously stated, in this case, the law is dispositive, 
and eligibility for nonservice-connected burial benefits is 
precluded based upon the appellant's application not being 
received within two years of the veteran's burial; therefore, 
eligibility for nonservice-connected burial benefits must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


